DETAILED ACTION
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Applicant specifically claims the structure of a clasp for a watch bracelet with a cover, a connecting means with a connecting link, a lever that has at least one hook engages with one bar integral with the cover, and the lever can engage a second bar with at least one hook to overcome the prior art.  The prior art references do not disclose the specific relationship between the lever, hooks, bars, and cover as claimed; it would not be obvious to one in the art to have this assembly of structure.  The prior art discloses levers and multiple hooks that may engage multiple bars, but the prior art does not disclose the comprehensive claim that requires the bar to be integral with the cover and that the connecting link and lever slide.  Even though the components of a watch fastener assembly of levers, hooks, bars, links, and springs are known to be used in the watch fasteners art, a mass alteration of the structure of the prior art would be required to achieve the same connection and performance.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W. SAN whose telephone number is (571)272-6531.  The examiner can normally be reached on Monday- Friday (7:30 AM - 5 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571) 272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JASON W SAN/Primary Examiner, Art Unit 3677